Citation Nr: 0918685	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).   In April 
2008, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  A transcript of the hearing is associated 
with the Veteran's claims file. 
        
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

VA examination reports show the Veteran has bilateral hearing 
loss disability.  He served as a field artillery crewman in 
Vietnam; it is not in dispute that he was subjected to 
substantial amounts of noise trauma in service.  At the April 
2008 DRO hearing, he testified that after service he worked 
as a painter, and therefore, had minimal postservice exposure 
to noise trauma  In support of his claim, he submitted a 
March 2007 letter from his employer, Excel Homes, stating 
"[The Veteran] worked for our company for 23 years.  [He] 
worked in the Final Finishing and Ship Loose areas of our 
facility.  These areas did not require hearing protection due 
to the low noise levels in these sections of our plant."  

On October 2006 VA examination, the Veteran reported working 
in a manufacturing plant as a sewer for approximately 18 
years before transferring to a modular home fabrication plant 
as a lead painter.  He denied significant noise exposure in 
either position, and also denied any significant history of 
recreational noise exposure.  The VA examiner noted that the 
Veteran presented to the examination with "personal copies 
of civilian employment records."  Such records showed that 
the Veteran had been enrolled in a hearing conservation 
program sponsored by his employer, and began to experience 
precipitously slumping hearing sensitivity prior to his 
recent retirement.  Based on the foregoing and examination of 
the Veteran, the VA examiner opined that the Veteran's 
current hearing loss was not caused by, or the result of, his 
military service, but was more likely caused by and the 
result of his postservice occupational and recreational noise 
exposure.  

The record does not include copies of the Veteran's 
employment records (apart from a March 2007 letter from Excel 
Homes which was submitted after the October 2006 VA 
examination and indicates that he was subjected to minimal 
noise levels at the local place of employment).  Notably, 
participation in a hearing conservation program would suggest 
there was concern about exposure to noise trauma; and reports 
and evaluations in such program would be pertinent evidence 
in the matter at hand. 

The Veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with a claim for VA benefits 
is not furnished within a year following the date of the 
request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the provider(s), including 
employers, of all postservice treatment 
and/or evaluation (such as in a hearing 
conservation program) he has received for 
hearing loss, and to provide the releases 
necessary for VA to obtain records of all 
such treatment and/or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified, to include reports of any 
participation in a hearing conservation 
program at a place of employment 
(specifically including complete copies of 
the civilian employment records he 
presented at his October 2006 VA 
examination (but which are not associated 
with the record).

2.  If the records received present a 
factual background  different (favorably 
to the Veteran) from that shown in October 
2006, the RO should arrange for the 
Veteran to be examined by an 
otolaryngologist to determine whether his 
hearing loss is at least as likely as not 
related to his exposure to artillery noise 
trauma in service.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West,  12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

